 


109 HR 4354 IH: To amend the Immigration and Nationality Act to establish a separate nonimmigrant classification for fashion models.
U.S. House of Representatives
2005-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4354 
IN THE HOUSE OF REPRESENTATIVES 
 
November 16, 2005 
Mr. Weiner (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to establish a separate nonimmigrant classification for fashion models. 
 
 
1.Establishment of new fashion model nonimmigrant classification 
(a)In general 
(1)New classificationSection 101(a)(15)(O) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)) is amended— 
(A)in clause (iii), by striking clause (i) or (ii) and inserting clause (i), (ii), or (iii) and by redesignating such as clause (iv); and 
(B)by inserting after clause (ii) the following new clause: 
 
(iii)is a fashion model who is of distinguished merit and ability and who is seeking to enter the United States temporarily to perform fashion modeling services that involve events or productions which have a distinguished reputation or that are performed for an organization or establishment that has a distinguished reputation for, or a record of, utilizing prominent modeling talent; or . 
(2)Numerical limitationSection 214(a)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1184(a)(2)(A)) is amended by adding at the end the following: 
The number of aliens who may be issued visas or otherwise provided nonimmigrant status under section 101(a)(15)(O)(iii) in any fiscal year shall not exceed 1,000..  
(b)Elimination of H-1B classification for fashion modelsSection 101(a)(15)(H)(i)(b) of such Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) is amended— 
(1)by striking or as a fashion model; and 
(2)by striking or, in the case of a fashion model, is of distinguished merit and ability. 
(c)Effective dates 
(1)Implementation of new fashion model nonimmigrant classificationNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall promulgate regulations to implement the amendments made by subsection (a). Nothing in this section shall be construed as preventing an alien who is a fashion model from obtaining nonimmigrant status under section 101(a)(15)(O)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(O)(i)) if such alien is otherwise qualified for such status.  
(2)Elimination of H-1B classification for fashion modelsThe amendments made by subsection (b)— 
(A)shall apply on the effective date of the regulations promulgated under paragraph (1); and 
(B)shall not apply to the classification of an alien under section 101(a)(15)(H)(i)(b) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(i)(b)) as a fashion model pursuant to a petition for such classification that was filed before such effective date.  
 
